Citation Nr: 1503449	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to December 1967.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was brought before the Board in August 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting an opinion for a VA clinician.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran died in 1982 as a result of septic shock.

2. The Veteran met the criteria for a diagnosis of PTSD prior to his death.  

3. The Veteran's PTSD related to his January 1965 combat experience.  

4. Alcoholism was proximately due to or the result of PTSD.  

5. Alcoholism led to a compromised immune system that aided or lent assistance to the production of septic shock.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 

In the context of claims for service connection for the cause of a veteran's death, the notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  As the disposition herein reached is favorable to the appellant, the need to discuss further the VA's efforts to comply with its duties to notify and assist is obviated.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2014).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

In the present case, the immediate cause of the Veteran's death was reported on the death certificate as septic shock - Waterhouse-Friderichsen syndrome due to or as a consequence of meningococcal septicemia.  The appellant asserts that the Veteran's cause of death is related to his active service.  Specifically, one of her contentions is Veteran's septic shock was the result of a compromised immune system that was the result of alcoholism which was secondary to PTSD that is related to active service.

As the Veteran died, in May 1982, 17 years after service discharge and was not service connected for any disabilities at the time of his death, the Board will turn to whether PTSD warrants service connection, then discuss whether alcoholism is secondary to PTSD, and finally whether alcoholism contributed to the death of the Veteran.

In a December 1979 statement the Veteran described a stressor occurring in January 1965 when his unit at the American installation in Pleiku, South Vietnam was over-run by North Vietnamese regulars and a fire fight ensued.  The Veteran noted his eyes and left arm were injured in the fight but he treated himself with a medical combat kit because of limited medical facilities.  The Veteran relates the same incident in more detail in an undated statement titled "My Most Unforgettable Experience."  Personnel records place the Veteran in Pleiku, South Vietnam in January 1965.  As the stressor relates to combat the Veteran's lay testimony is accepted as conclusive evidence of the occurrence of the stressor.  The Board finds no reason to doubt the credibility of the Veteran's statement as it is not contradicted by service records or other evidence and is consistent with the circumstances, conditions, or hardships of service in Vietnam during 1965.  

The record contains a difference of opinion as to whether the Veteran's symptomatology supported a diagnosis of PTSD.  In June 2009, Dr. G.L.W., a private practitioner, concluded the Veteran met the DSM-IV criteria for a diagnosis of PTSD prior to his death.  This conclusion was reached following a review of the Veteran's records and an interview with the appellant.  Dr. G.L.W. listed each DSM-IV criterion the Veteran met in making his diagnosis.  Additionally, the diagnosis is linked to the traumatic event described in "My Most Unforgettable Experience."  In January 2014 a VA examiner opined that if the facts in the review by Dr. G.L.W. are true then the Veteran "very likely" met the criteria for a diagnosis of PTSD prior to death.  In August 2014 a VA psychologist stated it would be speculation for him to diagnose or not diagnose PTSD without an opportunity to evaluate the Veteran in person.  Finally, in November 2014 another VA examiner, following a review of the evidence of record, noted that the Veteran was not diagnosed with PTSD in an initial PTSD examination completed by a qualified examiner, that Dr. G.L.W. is a Family Physician who does not identify himself a qualified to make a diagnosis of PTSD, and that the January 2014 VA examiner notes his diagnosis is based on the facts described by Dr. G.L.W. which he cannot confirm.  For these reasons the November 2014 VA examiner concluded "it was less likely than not the Veteran had PTSD that was related to service." 

The Board notes that while Dr. G.L.W. does not identify himself as someone who is qualified to make a diagnosis of PTSD this does not mean he is unqualified to make the diagnosis.  He is a doctor who makes it clear he is using the DSM-IV.  For this reason the evidence of whether Dr. G.L.W. is qualified to make a diagnosis of PTSD is at least in equipoise and the Veteran will be granted the benefit of the doubt.  38 U.S.C.A. § 5107; Gilbert 1 Vet. App. 49.  In regards to the January 2014 examiner's assertion that his diagnosis is based on an assumption that the facts as described by Dr. G.L.W. are true, the Board finds no reason to doubt the facts as described by Dr. G.L.W.  The Board has already accepted the occurrence of the stressor.  There is nothing to suggest to the Board that anything else in the Veteran's record is a material misrepresentation.  Also, the Board finds no reason to doubt Dr. G.L.W.'s conclusion that the appellant "is a credible and competent historian."  For these reasons the issue of whether the Veteran's symptoms supported a diagnosis of PTSD prior to his death is at worst in equipoise.  As such the appellant will be afforded the benefit of the doubt that the Veteran suffered from PTSD as a result of his combat experiences in service prior to his death.  38 U.S.C.A. § 5107; Gilbert 1 Vet. App. 49.   

Next, the Board must determine whether the Veteran's alcoholism is proximately due to or the result of PTSD.  The June 2014 report of Dr. G.L.W. notes it is "at least as likely as not" a result of efforts to self-medicate the symptoms of PTSD.  The November 2014 VA examiner while concluding that the Veteran did not meet the criteria for PTSD opined that "if a qualified examiner, based upon review of the available evidence, was in agreeance with the Veteran having service connected PTSD, it would be my opinion that the Veteran's alcoholism was secondary to his PTSD."  So, while the November 2014 VA examiner doubted the qualifications of Dr. G.L.W. and the basis of the January 2014 VA examiner's diagnosis, the Board has determined, as discussed above, that these issues are resolved in favor of the appellant.  This means that there are two qualified opinions that have diagnosed PTSD resulting from service.  It follows that the November 2014 VA examiner's opinion is "that the Veteran's alcoholism was secondary to his PTSD."  The January 2014 VA examiner was of the opinion that the Veteran's alcoholism was not due to service or PTSD.  However, his rational was "[m]any alcoholics have no diagnosis of PTSD."  It is the Boards determination that this statement does not amount to a full rational and therefore this opinion, in regards to the Veteran's alcoholism, is less probative than the other opinions of record.  For these reasons the Board concludes that the Veteran suffered from alcoholism prior to his death that was a result of PTSD related to active service.  Consequently, alcoholism is secondary to service related PTSD.  

Finally, it remains to determine whether alcoholism was either a principal or contributory cause of death.  Dr. G.L.W., in his June 2009 opinion, concluded that "it is highly likely that" the Veteran's "chronic mental instability, severe insomnia, and alcoholism secondary to his chronic PTSD led to his poor immune status and were significant contributing factors to his septic shock."  The January 2014 VA examiner stated that it "is quite a reach" to conclude alcoholism contributed to the Veteran's death.  It is the November 2014 VA examiner's opinion that if PTSD was diagnosed by a qualified examiner that "alcoholism and associated cirrhosis contributed substantially or materially to his death from septic shock."  Like the issue of a diagnosis of PTSD the issue of whether alcoholism contributed to the Veteran's cause of death is at least in equipoise.  As such the appellant will be afforded the benefit of the doubt that alcoholism caused a compromised immune system that aided or lent assistance to the production of death.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.312; Gilbert 1 Vet. App. 49.   


Based on the foregoing, the Board concludes that the Veteran met the criteria for a diagnosis of PTSD prior to his death.  The Veteran's PTSD related to his January 1965 combat experience.  Alcoholism was proximately due to or the result of PTSD.  Alcoholism led to a compromised immune system that aided or lent assistance to the production of septic shock, the Veteran's immediate cause of death.  Resolving any reasonable doubt in favor of the appellant, the Board finds that the Veteran's cause of death is related to the Veteran's active military service. Thus, the appellant's claim is warranted.









ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


